Citation Nr: 0123959	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  00-20 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased original disability rating for 
post-traumatic stress disorder (PTSD), presently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1969.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1998 rating decision rendered by the 
Wilmington, Delaware, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for PTSD 
was denied.  The veteran perfected a timely appeal of this 
decision.

During the pendency of the veteran's appeal, service 
connection for PTSD was established by means of an October 
1999 rating action with assignment of a 30 percent disability 
rating effective January 7, 1998.  The veteran subsequently 
appealed the assignment of this disability rating contending 
that his PTSD is more severe than presently evaluated.  
Although the RO indicated that the assignment of a 30 percent 
rating represented a "complete grant of the benefits sought 
on appeal," the United States Court of Appeals for Veterans 
Claims (Court), formerly the U.S. Court of Veterans Appeals, 
has held that on a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law.  Thus, a decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993).


REMAND

Prior to consideration of the present case, certain 
development must be completed to ensure compliance with the 
veteran's right to due process.

By means of a VA Form 9, Appeal to Board of Veterans' Appeals 
dated in September 2000, the veteran indicated that he 
desired a hearing before a Decision Review Officer (DRO) at 
the RO and a hearing before a Member of the Board sitting in 
Washington, D.C.  The veteran appeared before a DRO in 
January 2001.  A hearing before a Member of the Board was 
scheduled for October 2001; however, by letter received in 
September 2001, the veteran indicated a desire to have his 
hearing rescheduled at the RO.  In light of this request, a 
remand is necessary to schedule a hearing before a Traveling 
Member of the Board or, in the alternative, a hearing before 
a Member of the Board via videoconferencing, if so desired. 

This case is accordingly REMANDED for the following 
development:

The RO should ask the veteran whether he 
wishes a hearing before a Member of the 
Board sitting at the RO, or before a 
Member of the Board by means of a 
videoconference hearing.  If a hearing is 
desired, the RO should schedule such 
hearing in accordance with applicable 
law.

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




